Title: To James Madison from Thomas Bulkeley, 22 April 1801 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


22 April 1801, Lisbon. Transmits this with preceding letter by the brig Schuylkill for Norfolk. Has received news from American consul at London that Tripoli has declared war on the U.S. Stoppage of mail through Spain delays confirmation.
 

   
   RC (DNA: RG 59, CD, Lisbon, vol. 1). 2 pp.; in a clerk’s hand, unsigned. Text from copy sent with Bulkeley to JM, 7 June 1801.



   
   A full transcription of this document has been added to the digital edition.

